United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3571
                       ___________________________

                              Katherine Sue Graddy

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

United States Department of Homeland Security, (DHS); Janet Napolitano, in her
    Official Capacity as Director of Homeland Security; Michael Chertoff, in his
      Official Capacity as The Former Director of Homeland Security; Federal
    Emergency Management Agency, (FEMA); W. Craig Fugate, in his Official
Capacity as Administrator of FEMA; National Transportation Safety Board; David
       Mayer, in his Official Capacity as Managing Director of The National
Transportation Safety Board; Department of Justice, United States Secret Service;
  Mark Sullivan, in his Official Capacity as Director of The United States Secret
 Service; Green Dot Corporation; Steven Streit, Chairman of The Board Greendot
 Corporation; Bonneville Bancorp; J. Douglas Hristensen, in his Official Capacity
   as C.E.O. of Bonneville Bancorp; U.S. Bank, (ACH); PNC Bank; James Rohr,
    Chairman of The Board PNC Bank; MetaBank, Originally Sued As Western
    Union; Hikmet Ersek, President and Chairman of The Board Western Union;
 JPMorgan Chase Bank, NA; James Dimon, Chairman of The Board of JPMorgan
    Chase Bank, N.A.; AT; Verizon; Sprint; T-Mobile; Federal Communications
  Commission; Julius Genachowski, in his Official Capacity as Chairman of The
Federal Communications Commission; David Robbins, in his Official Capacity as
 Managing Director of The U.S. Federal Communications Commission; Arkansas
  Securities Department; A. Heath Abshure, Individually and as Commissioner of
   Arkansas Securities Department; Theodore Holder, Individually and as Senior
Staff Attorney of Arkansas Securities Department; Jim Lunsford, Individually and
as a Former U.S. Treasury Agent for U.S. Department of the Treasury; Timothy F.
   Geithner, in his Official Capacity as Secretary of The U.S. Department of The
   Treasury; Henry Paulson, in his Official Capacity as Former Secretary of The
United States Department of The Treasury; Financial Management Service, United
  States Department of the Treasury; David Lebrykin, in his Official Capacity as
Commissioner of Financial Management Service, The United States Department of
The Treasury; Douglas Schulman, in his Official Capacity as Commissioner of The
  Internal Revenue Service, United States Department of The Treasury; Internal
  Revenue Service, United States Department of Treasury; Peggy Bogadi, in her
   Official Capacity as Commissioner of Wage and Investment Division of The
 Internal Revenue Service, United States Department of The Treasury; Richard E.
   Byrd, Jr., in his Official Capacity as Former Commissioner of The Wage and
Investment Division of The Internal Revenue Service, United States Department of
The Treasury; Eric K. Shinseki, in his Official Capacity as Secretary of The United
States Department of Veterans Affairs; Department of Labor; Hilda L. Solis, in her
 Official Capacity as Secretary of The United States Department of Labor; Social
  Security Administration; Department of the Treasury; Department of Veterans
Affairs; Michael J. Astrue, in his Official Capacity as Commissioner of the United
                        States Social Security Administration

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: July 2, 2013
                                Filed: July 5, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

     Katherine Graddy appeals after the District Court1 dismissed her pro se
complaint preservice under 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a

      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-
pro se complaint for failure to state a claim) and denied her post-judgment motion.
Upon careful review, we find no basis for reversal. See Potthoff v. Morin, 245 F.3d
710, 716 (8th Cir. 2001) (explaining that a claim for injury to a corporation cannot be
brought by a shareholder in his own name even if the injury results in devaluation of
the corporation’s stock); see also Fed. R. Civ. P. 42(a)(3) (“If actions before the court
involve a common question of law or fact, the court may . . . issue any . . . orders to
avoid unnecessary cost or delay.”); United States v. Metro. St. Louis Sewer Dist., 440
F.3d 930, 933, 935 (8th Cir. 2006) (reviewing rulings on post-judgment motions for
an abuse of discretion); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per
curiam) (reviewing a § 1915(e)(2)(B)(ii) dismissal de novo).

      Accordingly, we affirm.
                     ______________________________




                                          -3-